ALLOWABILITY NOTICE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	The amendment received on August 12, 2022 has placed the application in condition for allowance.  Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, and 15-25 are allowed, and claims 2, 5, 8, 11, and 14 are cancelled.
	The claimed invention introduces a chatbot for printing service.  A user can post a print job in a chat room to be printed by a printer.  The job can be posted even before the printer is registered for the user or the chat room.  A post of requesting registration of the printer is input from the user into the chat room in a case the printer is not registered when a job posting is detected.  Specifically, register the printer for the user when it is not currently registered for another user.  When determining that the printer is already registered for the other user in other chat room, a post requesting the other user to release the printer is posted in the other chat room.  The system will automatically release the printer registered by the user without a release instruction from the user in the chat room after the printer is registered for a predetermined period of time.
	The cited references do not teach actions in sequence: when determining that the printer is already registered for the other user in other chat room, post a post requesting the other user to release the printer in the other chat room in order for the user to register the printer for printing a job already posted in the chat room and automatically release the printer registered by the user without a release instruction from the user in the chat room after the printer is registered for a predetermined period of time.
The specific claim language incorporating subject matters allowable when combined with the rest limitations in the independent claims 1, 20, and 21 includes: “the identification information is not registered for other user or other chatroom, and wherein, in response to a determination where the identification information of the output device is already registered for the other user or the other chatroom, a post requesting the other user to release the output device is posted in the other chatroom corresponding to the other user; a registration release section that automatically releases the identification information registered by the user or the chatroom without an explicit release instruction being input from the user or in the chatroom after the identification information is2Customer No.: 31561 Docket No.: 87252-US-348Application No.: 16/658,164registered to the user or the chatroom for a predetermined period of time; and an output instruction section that instructs the output device registered via the chatroom to output the output target in accordance to the output instruction posted in the chatroom”.  
The remaining dependent claims 3, 4, 6, 7, 9, 10, 12, 13, 15-19, and 22-25 are allowed due to their corresponding dependencies to the independent claims 1 and 21.

Contact
3.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674